497 So. 2d 1331 (1986)
SOUTHLAND INSURANCE COMPANY, SURETY, Appellant,
v.
STATE of Florida, Sico Brodrick Bonding and Michael Broadhurst, Appellees.
No. 4-86-0304.
District Court of Appeal of Florida, Fourth District.
November 26, 1986.
Lyle C. Platt of Dubiner & Blumberg, P.A., Boynton Beach, for appellant.
No appearance for appellees.
WALDEN, Judge.
A final judgment was entered against appellant on its $50,000 surety bond because of the failure of defendant, Broadhurst, to appear in court at the appointed time. The surety moved to set aside or stay the judgment, which motion was denied. This appeal ensued.
We are of the opinion that the judgment was erroneously entered and that it should have been set aside for two reasons.
First, the clerk of court failed to give the surety the required seventy-two (72) hours notice pursuant to section 903.26(1)(b), Florida Statutes (1985). See Accredited Surety & Casualty Co. v. Hagman, *1332 467 So. 2d 1065 (Fla. 4th DCA 1985); and Estate of Maltie v. State, 404 So. 2d 384 (Fla. 4th DCA 1981).
Second, the form of the notice sent was defective and ambiguous. It did not state the nature of the hearing; that the defendant's presence was required; or that the failure of defendant to appear would result in the estreature of the surety bond. See § 903.26(1)(b), Fla. Stat.; State v. All Florida Surety Co., 59 So. 2d 849 (Fla. 1952); and Estate of Maltie.
Reversed.
LETTS, J., and WEBSTER, PETER, Associate Judge, concur.